
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



Amendment to Amended and Restated 1997 Non-Employee Directors Stock Plan


         RESOLVED, that the On Command Corporation 1997 Non-Employee Directors
Stock Plan shall be amended to change the definition of "Independent Director"
to "a Director who is not an officer or employee of the Company or an officer or
employee of Liberty Media Corporation or of any of its direct or indirect
subsidiaries.





QuickLinks


Exhibit 10.2



Amendment to Amended and Restated 1997 Non-Employee Directors Stock Plan
